DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendments to the Specification filed 2/8/2021 are acceptable and have been entered.

Claim Objections
Claim 16 is objected to because of the following informalities:  On line 3, one occurrence of the term “at” has been removed; however, both occurrences of the term “at” should be included on line 3 since the first occurrence refers to a location and the second occurrence is a part of the phrase “at least one”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US Pat 6,398,775) in view of Baran (US Pat 5,964,223) and Duncan (PG PUB 2014/0155745).
Re claim 1, Perkins discloses an aeration system 160 (Fig 8) for delivering an aerated liquid to a target site (it is noted that the phrase “for delivering an aerated liquid to a target site” is a functional limitation and only requires the system to be capable of performing the function; Col 10, Lines 63-67) comprising: a catheter 162  (Fig 8; the distal end of which is shown in Fig 8B) having a first lumen 170 (Fig 8B), a second lumen 168 (Fig 8B), an outlet portion 182 (Fig 8B), and a channel between the first lumen and the second lumen (not labeled in Fig 8B, but seen; labeled in annotated Fig A below), wherein the first lumen has a venturi (not labeled in Fig 8B, but seen; labeled in annotated Fig A below) having a constriction (the reduced diameter portion of the venturi immediately distal the tapered section, as seen in Fig 8B), and wherein the channel connects to the first lumen at the constriction (as seen in Fig 8B), and a handle attached to the catheter (seen but not labeled in Fig 8, the “handle” is the structure proximal the proximal end 166 of the catheter 162), wherein the handle has a gas port 172 (not labeled in Fig 8, but described in Col 10, Lines 56-61; it is noted that the 
Perkins discloses that the outlet port is spaced from a location of the channel between the first lumen and the second lumen (labeled as the “aeration length” in annotated Fig A below), but does not explicitly disclose that this spacing is less than 9 inches. Perkins also fails to disclose a diverging outlet diffuser distal to the constriction.  
Baran, however, teaches a catheter 540 (Fig 33) comprising first and second lumen 548,552 (Fig 33) that meet at a location (at outlets 556,560; Col 22, Lines 65-67) that is less than 9 inches from an outlet 568 (Fig 33) of the catheter ("approximately 2-3 mm” – Col 23, Line 2) for the purpose of reducing the forward velocity of the aerated liquid (Col 22, Lines 60-62 and Col 23, Lines 4-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perkins to include the outlet port spaced from a location of the channel between the first and second lumens by less than 9 inches, as taught by Baran, for the purpose 
Additionally, Duncan teaches a venturi construction 14 (Fig 3) comprising a conversing inlet nozzle (the distally-taped portion extending from the proximal end 16 to constriction 40, as seen in Fig 3), a constriction 40 (Fig 3) with a channel 42 connected thereto (as seen in Fig 3), and a diverging outlet diffuser (the proximally-tapering portion extending from constriction 40 to the distal end 18, as seen in Fig 3) (Para 24, “the lumen diameter is preferably ‘hourglass shaped’ such that it is relatively wide at the proximal end portion 16 of the hub, and tapers radially inwardly to a constricted portion 40, then tapers radially outwardly from the constricted portion 40 to the distal end portion 18”) for the purpose of forming an aerated solution for delivery therefrom (Para 26). Since this is the same result as in Perkins (Col 10, Lines 64-67), both configurations (one with a diverging outlet diffuser and one without a diverging outlet diffuser) were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to modify Perkins to substitute Perkins venturi configuration with Duncan’s venturi configuration since it has been held that substituting parts of an invention involves only routine skill in the art.

    PNG
    media_image1.png
    594
    764
    media_image1.png
    Greyscale

Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over William (US Pat 5,211,627) in view of Calabria (US Pat 5,284,473) and Baran (US Pat 5,964,223).
Re claim 1, William discloses an aeration system (Fig 1,4) for delivering an aerated liquid to a target site (Col 1, Lines 7-8) comprising: a catheter 1 (Fig 1,4) having a first lumen 18’+19’ (Fig 4), a second lumen 16’ (Fig 4), an outlet port (labeled in annotated Fig B below), and a channel 26 (Fig 4) between the first lumen and the second lumen (as seen in Fig 4), wherein the first lumen has a venturi (labeled in annotated Fig B below) having a constriction 32 (Fig 4), and a handle 2+3 (Fig 4) attached to the catheter (as seen in Fig 1), wherein the handle has a gas port 50 (Fig 1) on a lateral side of the handle (as seen in Fig 1; it is noted that gas port 50 is considered to be “on a lateral side of the handle” because it does not lie along the center axis, but rather, lies on a lateral side thereof; it is noted that the claim does not 
Although William discloses that the channel connects to the first lumen at the venturi (as seen in Fig B below), William does not disclose that the channel connects to the first lumen at the constriction. Additionally, although William discloses that the channel is located in the distal end portion 11 (Fig 4) of the catheter, William is silent as to the distance that the outlet port is from the channel; therefore, William does not explicitly disclose that the outlet port is less than 9 inches from a location of the channel between the first lumen and the second lumen. 
Calabria, however, teaches a catheter 1 (the entirety of the catheter 1 is seen in Fig 1 but it is the embodiment shown in Fig 5 that is used in the rejection) comprising first and second lumen 14,20 (Fig 5), a channel (labeled in annotated Fig C below) between the lumen (as seen in Fig 5) and a venturi 50 (Fig 5) within the first lumen (as seen in Fig 5) that comprises a converging inlet nozzle (labeled in annotated Fig C below), a diverging outlet diffuser (labeled in annotated Fig C below) and a constriction (labeled in annotated Fig C below) therebetween, wherein the channel connects to the first lumen at the constriction (as seen in Fig 5 and Fig C below) for the purpose of providing a low pressure, high velocity condition through the venturi (like in William) while maintaining a continuous high volume flow (Col 5, Lines 11-16 and 28-29). 
Additionally, Baran teaches a catheter 540 (Fig 33) comprising first and second lumen 548,552 (Fig 33) that meet at a location (at outlets 556,560; Col 22, Lines 65-67) that is less than 9 inches from an outlet 568 (Fig 33) of the catheter ("approximately 2-3 mm” – Col 23, Line 2) for the purpose of reducing the forward velocity of the aerated liquid so as to prevent damage to tissue (Col 13, Lines 55-60, Col 22, Lines 60-62 and Col 23, Lines 4-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify William/Calabria to include the outlet port spaced from a location of the channel between the first and second lumens by less than 9 inches, as taught by Baran, for the purpose of reducing the forward velocity of the aerated liquid so as to prevent damage to tissue (Col 13, Lines 55-60, Col 22, Lines 60-62 and Col 23, Lines 4-8).

    PNG
    media_image2.png
    846
    933
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    866
    880
    media_image3.png
    Greyscale

Re claim 5, William discloses that the gas port is configured to be controllably closable by a hand (since gas port 50 is not permanently connected to syringe 33 (Col 4, Lines 7-10) one of ordinary skill in the art would recognize that it can be closable by a hand by placing a finger or the any portion of the hand there over).
Re claim 9, William as modified by Calabria and Baran as set forth in the rejection of claim 1 above discloses that the channel connects to the first lumen at an aeration length from the outlet port (the “aeration length” is the length extending between the outlet port and the channel; as set forth in the rejection of claim 1 above, this length would extend from the outlet port labeled in annotated Fig B above to the constriction 32 since Calabria has modified William to relocate channel 26 to the constriction 32), and wherein the aeration length is less than 5 inches (as taught by Baran which discloses an aeration length of “approximately 2-3 mm” – Col 23, Line 2 – as set forth in the rejection of claim 1 above; please see the rejection of claim 1 for motivation for this modification).
Re claim 10, William as modified by Calabria and Baran as set forth in the rejection of claim 1 above discloses that the catheter has a catheter length (inherent), and wherein the channel connects to the first lumen at an aeration length from the outlet port (the “aeration length” is the length extending between the outlet port and the channel; as set forth in the rejection of claim 1 above, this length would extend from the outlet port labeled in annotated Fig B above to the constriction 32 since Calabria has modified William to relocate channel 26 to the constriction 32), and wherein the ratio of the catheter length to the aeration length is greater than 2:1 (as seen in Fig 4 of William).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over William (US Pat 5,211,627)/Calabria (US Pat 5,284,473)/Baran (US Pat 5,964,223) in view of Geppert (PG PUB 2014/0114261).
Re claims 6-8, William/Calabria/Baran discloses all the claimed features except that the handle comprises a lever (as required by claim 6) and a reservoir (as required by claim 7) wherein the lever is configured to compress the reservoir (as required by claim 8). Geppert, however, teaches system 10 (Fig 1) comprising a catheter 14 (Fig 1) with a first lumen 17a (Fig 1) that connects to a second lumen 17c (Fig 1) and an outlet portion 39a (Fig 1) (Para 29) and comprising a handle 12 (Fig 1) with a lever 68 (Fig 1,3A) and a reservoir 30a (Fig 3A) wherein the lever is configured to compress the reservoir (as seen in Fig 3B) (Para 36,37) for the purpose of providing a system that allows the operator to freely direct the rate and timing of liquid expulsion (Para 37). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify William/Calabria/Baran to include the handle with a lever and a reservoir that is compressed by the lever, as taught by Geppert, for the purpose of providing a system that allows the operator to freely direct the rate and timing of liquid expulsion (Para 37).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over William (US Pat 5,211,627)/Calabria (US Pat 5,284,473)/Baran (US Pat 5,964,223) in view of Ackerman et al. (PG PUB 2002/0111602).
Re claim 12, William/Calabria/Baran disclose all the claimed features except a straightening element configured to be slidably extended along the catheter. Ackerman, however, teaches a system (Fig 4) for performing a hysterosalpingography (Para 2, .

Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over William (US Pat 5,211,627) in view of Baran (US Pat 5,964,223).
Re claim 13, William discloses an aeration system (Fig 1,4) for delivering an aerated liquid to a target site (Col 1, Lines 7-8) comprising: a catheter 1 (Fig 1,4) having an outlet port (labeled in annotated Fig D below), a first lumen 18’+19’ (Fig 4), a second lumen 16’ (Fig 4), and a channel 26 (Fig 4) between the first lumen and the second lumen (as seen in Fig 4), and wherein the catheter has a catheter length (inherent); and wherein the channel connects to the first lumen at an aeration length from the outlet port (as seen in annotated Fig D below), wherein the ratio of the catheter length to the aeration length is greater than 2:1 (as seen in Fig 4); and wherein the first lumen has a venturi (labeled in annotated Fig D below), wherein the channel connects to the first lumen at the venturi (as seen in Fig D below), and wherein the venturi has a converging inlet nozzle (the tapered portion to the left of constriction 32, as seen in Fig D below), a venturi constriction 32 (Fig 4), and a diverging outlet diffuser (the tapered portion to the 
Baran, however, teaches a catheter 540 (Fig 33) comprising first and second lumen 548,552 (Fig 33) that meet at a location (at outlets 556,560; Col 22, Lines 65-67) that is less than 9 inches from an outlet 568 (Fig 33) of the catheter ("approximately 2-3 mm” – Col 23, Line 2) for the purpose of reducing the forward velocity of the aerated liquid so as to prevent damage to tissue (Col 13, Lines 55-60, Col 22, Lines 60-62 and Col 23, Lines 4-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify William to include the outlet port spaced from a location of the channel between the first and second lumens by less than 9 inches, as taught by Baran, for the purpose of reducing the forward velocity of the aerated liquid so as to prevent damage to tissue (Col 13, Lines 55-60, Col 22, Lines 60-62 and Col 23, Lines 4-8).

    PNG
    media_image4.png
    1027
    1132
    media_image4.png
    Greyscale

Re claim 15, William discloses that the ratio of the catheter length to the aeration length is greater than 3:1 (as seen in Fig 4).  
Re claim 16, William discloses that the channel connects to the first lumen at at least one of the constriction and the diverging outlet diffuser (as seen in Fig D above).

Response to Arguments
As set forth above, independent claim 1 has been rejected twice – first by the same art that was applied to claim 2 in the previous Office Action (8/7/2020) (because claim 1 has been amended to include the subject matter of claim 2) and second by new art that is now considered the closest prior art of record. The scope of all other present claims is different than the scope of the prior claims found in the 6/26/2020 filing. Specifically, it is noted that independent claim 13 includes the subject matter of now-
Applicant asserts that the motivation to combine Duncan is insufficient and that the combination is based on impermissible hindsight and provides three arguments to support their position. None of these arguments are persuasive.
First, Applicant argues that Duncan teaches away from the outlet port being less than 9 inches from a location of the channel because it is further than 9 inches. This argument is not persuasive since Duncan is not used to teach the distance, but rather is only used to teach modifying the shape of Perkins’ venturi to include a diverging outlet diffuser distal to Perkins’ constriction. Accordingly, this argument is not persuasive.
Second, Applicant argues that adding the venturi of Duncan to the device of Perkins would frustrate the intended purpose of the Perkins device which is to directly impact the targeted site with aerosolized droplets. This argument is not persuasive because the venturi of Duncan is not being added to the device of Perkins, but rather the shape of Perkins’ venturi is being modified to include a diverging outlet diffuser as taught by Duncan. Additionally, Applicant has not shown how such a modification to the shape of Perkins’ venturi would prevent the Perkins device from performing its intended function; rather, Applicant only discusses how the distance between the venturi and the outlet port of Duncan affects the produced droplets. Since, as set forth immediately 
Third, Applicant argues that arguments found in the parent application pertaining to the combination of Baran and Duncan were persuasive and these arguments also apply to the combination of Perkins and Duncan. The Examiner respectfully disagrees because those arguments dealt with modifying Duncan by Baran to change the location of the channel relative to the outlet port from being in the proximal portion of the device to being at the distal end. In the present rejection, Duncan is not used to change the location of the venturi in Perkins, but, as set forth above, is only used to modify the shape of Perkins’ venturi to include a diverging outlet diffuser.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783